DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Citations of patent publication WO 2008131303 has been noted in the disclosure but is not on the Information Disclosure Statement (IDS). For clarity of the prosecution, the reference has been recognized and included as part of the search.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “output to the display the extracorporeal temporal information of the periodically moving anatomy augmented by the intracorporeal information of the periodically moving anatomy” (Claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 21 (Fig. 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: applicant refers throughout the disclosure to “assisting personal,” which examiner interpreted as intended to mean as “assisting personnel.” Furthermore, Page 10 Line 10 states “may be fixedly of removably attached,” which examiner interpreted as intended to mean “may be fixedly or removably attached.” Additionally, Page 12 Line 27 refers to “the ultrasound senor,” which examiner interpreted as intended to mean “the ultrasound sensor.” Appropriate correction is required.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: a semicolon ( ; ) should be inserted following “aperiodic” in Line 12 of both claims. Appropriate correction is required. Additionally, Claim 1 recites “Apparatus for visualizing […],” which should be amended to “An apparatus for visualizing […]” in order to establish proper antecedent basis. Furthermore, Claims 1 and 15 recite “the movement of a distal portion,” which is a minor error in antecedent basis. The claims should be amended to recite “a movement of a distal portion,” in order to properly establish antecedent basis. Appropriate correction is required.
Regarding Claims 1, 3-8, and 10-15 recite the limitation “temporal information,” which is a relatively broad, general term that is not defined within the claim and no definition is provided in the specification as to what “temporal information” may contain. For purposes of applying prior art, the limitation “temporal information” is interpreted as time-related data that correlates with the movement of the distal end of the interventional device and the moving anatomy. It is suggested that applicant elaborate on what “temporal information” encompasses in order to differentiate between the instant application and prior art.
Claim 2 is objected to because of the following informalities: “an apparatus according to claim 1” should be amended to “the apparatus according to claim 1,” as the apparatus of Claims 1 and 2 require the same limitations. Appropriate correction is required.
Further regarding Claim 1, the claim recites the limitation “the information,” which lacks antecedent basis. However, it is understood by examiner “the information output by the processor” is the same as “the temporal information” introduced in Claim 1, as it is output by the processor. The claim should be amended to “the temporal information” in order to establish proper antecedent basis. Appropriate correction is required.
8 is objected to because of the following informalities: the abbreviated terms “2D” and “3D” should be defined in their first occurrence in Claim 8.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: an extracorporeal imaging unit in Claims 3, 4, and 14 and a unit in Claim 10.
A review of the specification shows that the following appear to be corresponding structure described for the 35 U.S.C. 112(f) limitations:
an extracorporeal imaging unit is corresponded to an ultrasound imaging, X-ray imaging or MR imaging system, disclosed in the specification on Page 13, and
a unit is corresponded to an electrocardiograph, disclosed in the specification on Page 11.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shmarak et al. (US 9572519) in view of Tolkowsky et al. (US 20080221442).
Regarding Claim 1, Shmarak teaches apparatus for visualizing measurement information of a periodically moving anatomy, (Abstract “Apparatus for generating an organ timing signal relating to an inspected organ within the body of a patient”), wherein the apparatus comprises a processor, (Column 5 Lines 45-47 “a Medical Positioning System (MPS) 102, […], a processor 108”), to:
a) receive temporal measurement signals, (Column 5 Lines 54-59 “MPS 102 receives and processes data related to the position of an area of the body of a patient. […] The data is obtained via plurality of MPS sensors 1201, 1202, 1203, and 1204.”), comprising temporal information on the movement of a distal portion of an interventional device, (as shown in Fig. 1 (124), re-produced below), and temporal information of the periodically moving anatomy (Column 5 Lines 59-63 “MPS sensor 1201 is attached to surgical tool 124. […] MPS sensor 1203 is generally attached to an inspected area of a patient body (referenced 130)” and Column 8 Lines 27-34 “Data elements that are stored in database 1, 1202, 1203 and 1204 is time-tagged.”); and
b) ascertain whether the temporal information on the movement of the distal portion of the interventional device is periodic (Column 11 Lines 43-44 “In procedure 304, periodic motion frequencies are detected and identified in a time-lagged MPS data set” and Column 11 Lines 31-42 “Since the cardiac motion and respiratory motion are cyclic in nature, the periodic frequencies can be detected in the overall trajectory of surgical tool 124. The specific frequencies relating to the cardiac motion exhibit different characteristics than the specific frequencies relating to the respiratory motion. The specific frequencies relating to the cardiac motion are identified from the detected periodic frequencies. Similarly, the specific frequencies relating to the respiratory motion are identified from the detected periodic frequencies. Processor 108 performs the analysis on the MPS data set and identifies the relevant periodic motion frequencies.”).

    PNG
    media_image1.png
    444
    589
    media_image1.png
    Greyscale

Fig. 1 of Shmarak
However, Shmarak does not explicitly teach aperiodic temporal information; and a processor configured to gate the temporal information of the periodically moving anatomy when periodicity is ascertained and output gated temporal information of the periodically moving anatomy when the temporal information on the movement of the distal portion of the interventional device is ascertained periodic.
In an analogous imaging moving anatomy field of endeavor, Tolkowsky teaches apparatus for visualizing measurement information of a periodically moving anatomy comprising: aperiodic temporal information ([0101] “The motion to which such tracking is applied may be cyclical, or non-cyclical, or a combination of both.”); and a processor ([0509] “gating processor 34”), configured to:

b) output gated temporal information of the periodically moving anatomy when the temporal information on the movement of the distal portion of the interventional device is ascertained periodic ([0101] “The motion to which such tracking is applied may be cyclical, or non-cyclical, or a combination of both” and [0509] “A video camera 31, acquires a video stream 33 of the subject's heart. An ECG 32 detects the subject's cardiac cycle. A gating processor 34 of control unit 13 selects image frames 35 corresponding to a given phase of the cardiac cycle as reflected by a given point in ECG 32. In some embodiments, a buffer 36 is used for gap filling the transitions among images 35. The resulting stabilized video stream is presented on display 37.”), and 
c) output the temporal information of the periodically moving anatomy as received when the temporal information on the movement of the distal portion of the interventional device is ascertained aperiodic ([0101] “The motion to which such tracking is applied may be cyclical, or non-cyclical, or a combination of both” and [0509] “)A video camera 31, acquires a video stream 33 of the subject's heart. An ECG 32 detects the subject's cardiac cycle. A gating processor 34 of control unit 13 (FIG. 1) selects image frames 35 corresponding to a given phase of the cardiac cycle as reflected by a given point in ECG 32. In some embodiments, a buffer 36 is used for gap filling the transitions among images 35. The resulting stabilized video stream is presented on display 37.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Shmarak and Tolkowsky because the combination provides the ability for a clinician to stabilize the imaging of cyclically, or non-cyclically (as in [0101]), moving body portions, and the deployment or actuation of tools at the moving body part, as taught by Tolkowsky in [0006] and 
Regarding Claim 2, the modified apparatus Shmarak teaches an apparatus according to Claim 1 and the interventional device, as discussed above. Furthermore, Shmarak teaches a system for visualizing information of a periodically moving anatomy, (Column 5 Line 45 “System 100”), comprising: a display configured to display the information output by the processor (Column 16 Lines 56-59 “Display 110 may present […] acquired MPS data.”).
Regarding Claim 3, the modified apparatus of Shmarak teaches all limitations of Claim 2, as discussed above. Furthermore, Shmarak teaches an extracorporeal imaging unit, (Column 7 Lines 62-67 and Column 8 Lines 1-4 “Medical imaging device 104 can include any type of image acquisition system known in the art, such as ultra-sound, inner-vascular ultra-sound, X-ray, C-Arm machines (equipped with such devices), fluoroscopy, angiography, computerized tomography, nuclear magnetic resonance, positron-emission tomography, single-photon-emission tomography, and the like.”), configured to provide the temporal information on the movement of the distal portion of the interventional device and the temporal information on the periodically moving anatomy (Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained […]. […] The plurality of two-dimensional images acquired by medical imaging device 104 is also time-tagged.”).
Regarding Claim 4, the modified apparatus Shmarak teaches all limitations of Claim 2, as discussed above. Furthermore, Shmarak teaches an extracorporeal imaging unit configured to provide the temporal information of the periodically moving anatomy, (Column 7 Lines 62-67 and Column 8 Lines 1-4 “Medical imaging device 104 can include any type of image acquisition system known in the 1 is attached to surgical tool 124” and Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained (e.g., associating an MPS coordinate reading with the exact time at which that reading was obtained). The data obtained via each of plurality of MPS sensors 1201, 1202, 1203 and 1204 is time-tagged.”).
Regarding Claim 5, the modified system of Shmarak teaches all limitations of Claim 2, as discussed above. Furthermore, Shmarak teaches wherein the distal portion, (as shown in Fig. 1, re-produced above), of the interventional device comprises at least one sensor configured to provide the temporal information on the movement of the distal portion of the interventional device (Column 5 Lines 59-60 “MPS sensor 1201 is attached to surgical tool 124” and Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained (e.g., associating an MPS coordinate reading with the exact time at which that reading was obtained). The data obtained via each of plurality of MPS sensors 1201, 1202, 1203 and 1204 is time-tagged.”), and the temporal information of the periodically moving anatomy (Column 11 Lines 6-12 “In procedure 318, 
Regarding Claim 10, the modified system of Shmarak teaches all limitations of Claim 2, as discussed above. Furthermore, Shmarak teaches a unit, (Column 5 Lines 45-47 “a Medical Positioning System (MPS) 102”), configured to provide to the processor measurements of temporal extracorporeal electrocardiogram signals of the periodically moving anatomy, (Column 7 Lines 42-58 “MPS 102 also provides data for obtaining phase information relating to the activity state of an inspected organ. For example, if the inspected organ is a heart, phase information may be heart timing signals denoting stages within a cardiac cycle. A cardiac cycle is defined as the time between two subsequent heart contractions. […] Processor 108 obtains phase information by processing data provided by MPS 102 via MPS sensor 120.sub.1, without the need for any external monitoring device (such as an ECG device).”). 
However, Shmarak does not explicitly teach wherein the processor is configured to gate the temporal information of the periodically moving anatomy according to a phase of a period of the measured temporal extracorporeal electrocardiogram signals.
In an analogous imaging moving anatomy field of endeavor, Tolkowsky teaches wherein the processor, ([0509] “gating processor 34”), is configured to gate the temporal information of the periodically moving anatomy according to a phase of a period of the measured temporal extracorporeal electrocardiogram signals ([0484] “gating is performed initially with respect to the ECG signal […] an image frame corresponding to a selected phase in the ECG signal is identified and determined to be a "baseline image frame." After such identification of a "baseline image frame" has been achieved, gating of the subsequent image stream is done by means of selecting those image frames where the shape of 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Shmarak and Tolkowsky because the combination provides the ability for a clinician to stabilize the imaging of cyclically, or non-cyclically (as in [0101]), moving body portions, and the deployment or actuation of tools at the moving body part, as taught by Tolkowsky in [0006] and [0008], like the heart. This is advantageous, in that the images captured will not be prone to blurring, thus allowing them to be observed easily by a clinician and provided basis for the clinician to make clinical decisions over an extended period, such as the entire duration of the procedure, as in [0007]. Additionally, to image a moving anatomy like the heart with the best quality is important in surgical planning or diagnosis. 
Regarding Claim 12, the modified system of Shmarak teaches all limitations of Claim 4, as discussed above. Furthermore, Tolkowsky teaches wherein the at least one sensor is configured to provide to the processor temporal electrical measurement signals of the periodically moving anatomy resulting from an electrical activation of the anatomy, ([0303] “the sensor includes an ECG sensor configured to sense a phase of the cardiac cycle by detecting an ECG signal of the subject”), upon which the processor is configured to gate the temporal information of the periodically moving anatomy ([0482] “the apparatus generates a stabilized video stream 15 by a gating procedure performed by processor 13 in response to an ECG signal 12”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Shmarak and Tolkowsky because the combination provides the ability for a clinician to stabilize the imaging of cyclically, or non-cyclically (as in [0101]), moving body portions, and the deployment or actuation of tools at the moving body part, as taught by Tolkowsky in [0006] and [0008], like the heart. This is advantageous, in that the images captured will not be prone to blurring, 
Regarding Claim 13, the modified system of Shmarak teaches all limitations of Claim 12, as discussed above. Furthermore, Tolkowsky teaches a user interface configured for selecting a phase of the period according to which the temporal information of the periodically moving anatomy is gated ([0138] “the apparatus further includes a user interface, and the control unit is configured to receive an input from a user, via the user interface, and to select a phase of cyclic activity as being the given phase in response to the input.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Shmarak and Tolkowsky because the combination allows the user to have exact control over which phase of the period of the periodically moving anatomy is gated, which is advantageous in instances in which the user requires investigation of a specific phase, such as systole or diastole, in cases of the heart.
Regarding Claim 15, Shmarak teaches a method of visualizing measurement signals of a periodically moving anatomy (Column 1 Lines 8-11 “The disclosed technique relates to medical diagnostics and surgery systems and methods in general, and to a method and system for monitoring organ phases in three-dimensional medical imaging and navigation, in particular.”), comprising the steps:
a) receiving temporal measurement signals, (Column 5 Lines 54-59 “MPS 102 receives and processes data related to the position of an area of the body of a patient. […] The data is obtained via plurality of MPS sensors 1201, 1202, 1203, and 1204.”), by a processor, (Column 5 Lines 45-47 “a Medical Positioning System (MPS) 102, […], a processor 108”), comprising temporal information on the 1 is attached to surgical tool 124. […] MPS sensor 1203 is generally attached to an inspected area of a patient body (referenced 130)” and Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained (e.g., associating an MPS coordinate reading with the exact time at which that reading was obtained). The data obtained via each of plurality of MPS sensors 1201, 1202, 1203 and 1204 is time-tagged.”); and
b) ascertaining by the processor whether the temporal information on the movement of the distal portion of the interventional device is periodic (Column 11 Lines 43-44 “In procedure 304, periodic motion frequencies are detected and identified in a time-lagged MPS data set” and Column 11 Lines 31-42 “Since the cardiac motion and respiratory motion are cyclic in nature, the periodic frequencies can be detected in the overall trajectory of surgical tool 124. The specific frequencies relating to the cardiac motion exhibit different characteristics than the specific frequencies relating to the respiratory motion. The specific frequencies relating to the cardiac motion are identified from the detected periodic frequencies. Similarly, the specific frequencies relating to the respiratory motion are identified from the detected periodic frequencies. Processor 108 performs the analysis on the MPS data set and identifies the relevant periodic motion frequencies.”). 
However, Shmarak does not explicitly teach aperiodic temporal information and gating the temporal information of the periodically moving anatomy by the processor when periodicity is ascertained; outputting the temporal information of the periodically moving anatomy as received when the temporal information on the movement of the distal portion of the interventional device is ascertained aperiodic, and outputting gated temporal information of the periodically moving anatomy 
In an analogous imaging moving anatomy field of endeavor, Tolkowsky teaches a method of visualizing measurement signals of a periodically moving anatomy, ([0098] “methods are used for facilitating medical procedures performed on cyclically-moving organs”), comprising the steps:
a) gating the temporal information of the periodically moving anatomy by the processor when periodicity is ascertained ([0509] “A gating processor 34 of control unit 13 (FIG. 1) selects image frames 35 corresponding to a given phase of the cardiac cycle as reflected by a given point in ECG 32. In some embodiments, a buffer 36 is used for gap filling the transitions among images 35.”); 
b) outputting the temporal information of the periodically moving anatomy as received when the temporal information on the movement of the distal portion of the interventional device is ascertained aperiodic ([0101] “The motion to which such tracking is applied may be cyclical, or non-cyclical, or a combination of both” and [0509] “A video camera 31, acquires a video stream 33 of the subject's heart. An ECG 32 detects the subject's cardiac cycle. A gating processor 34 of control unit 13 selects image frames 35 corresponding to a given phase of the cardiac cycle as reflected by a given point in ECG 32. In some embodiments, a buffer 36 is used for gap filling the transitions among images 35. The resulting stabilized video stream is presented on display 37.”), and 
c) outputting gated temporal information of the periodically moving anatomy when the temporal information on the movement of the distal portion of the interventional device is ascertained periodic ([0101] “The motion to which such tracking is applied may be cyclical, or non-cyclical, or a combination of both” and [0509] “)A video camera 31, acquires a video stream 33 of the subject's heart. An ECG 32 detects the subject's cardiac cycle. A gating processor 34 of control unit 13 (FIG. 1) selects image frames 35 corresponding to a given phase of the cardiac cycle as reflected by a given point in ECG 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Shmarak and Tolkowsky because the combination provides the ability for a clinician to stabilize the imaging of cyclically, or non-cyclically (as in [0101]), moving body portions, and the deployment or actuation of tools at the moving body part, as taught by Tolkowsky in [0006] and [0008]. This is advantageous, in that the images captured will not be prone to blurring, thus allowing them to be observed easily by a clinician and provided basis for the clinician to make clinical decisions over an extended period, such as the entire duration of the procedure, as in [0007].

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shmarak et al. (US 9572519) and Tolkowsky et al. (US 20080221442), as applied to Claim 4 above, further in view of Strommer et al. (US 20060058647).
Regarding Claim 6, the modified system of Shmarak teaches all limitations of Claim 4, as discussed above. However, the modified system of Shmarak does not explicitly teach wherein the temporal information on the movement of the distal portion of the interventional device and the temporal information of the periodically moving anatomy are ultrasound signals, and wherein the temporal information on the movement of the distal portion of the interventional device is based on a movement of the at least one sensor relative to the anatomy.
In an analogous imaging moving anatomy field of endeavor, Strommer teaches a system for visualizing information of a periodically moving anatomy, [0071] “Three-dimensional image 106 is synchronized with a real-time organ timing signal (e.g., cardiac cycle) respective of the movement of the inspected organ (e.g., the inspected lumen--not shown) and [0072] “A system according to the disclosed technique can display a selected image sequence (either a sequence of two-dimensional images 

    PNG
    media_image2.png
    447
    735
    media_image2.png
    Greyscale

Fig. 19 of Strommer
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Strommer because the combination provides a way for a user to accurately maneuver an interventional device, such as a catheter, through or to the desired anatomy, which may be desired in instances of imaging a region of interest or placing a stent, as taught by Strommer in [0001] and [0003].
Regarding Claim 7, the modified system of Shmarak teaches all limitations of Claim 4, as discussed above. However, the modified system of Shmarak does not explicitly teach wherein the at least one sensor is configured to provide optical coherence tomography signals, and wherein the temporal information on the movement of the distal portion of the interventional device is based on a movement of the at least one sensor relative to the anatomy.
In an analogous imaging moving anatomy field of endeavor, Strommer teaches wherein the at least one sensor is configured to provide optical coherence tomography signals, ([0111] “The system can display either of two-dimensional image 104 or three-dimensional image 106, relative to the coordinate 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Strommer because the combination provides a way for a user to accurately maneuver an interventional device, such as a catheter, through or to the desired anatomy, which may be desired in instances of imaging a region of interest or placing a stent, as taught by Strommer in [0001] and [0003].
Regarding Claim 8, the modified system of Shmarak teaches all limitations of Claim 6, as discussed above. Furthermore, Tolkowsky teaches wherein the processor is configured to render the temporal information of the periodically moving anatomy into images of the anatomy according to at least one of an M-mode, (this would be obvious to apply the known technique of M-mode, or “motion-mode” ultrasound imaging, as a user is imaging a moving anatomy of interest and can be sued to evaluate motion and timing of the anatomy or organ), a 2D, ([0533] “such images are two-dimensional”), a 3D, ([0533] “such images are […] three-dimensional”), and a cross-plane visualization modality.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tolkowsky because the combination provides a variety of imaging modes to visualize the anatomy of interest, which each provide their respective advantages. For example, M-mode imaging can be used in a variety of situations to evaluate motion and timing, 2D imaging (also known in the art as B-mode imaging) can be used to visualize and quantify anatomical .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shmarak et al. (US 9572519), Tolkowsky et al. (US 20080221442), and Strommer et al. (US 20060058647), as applied to Claim 8 above, further in view of Friedman et al. (US 20100010347).
Regarding Claim 9, the modified system of Shmarak teaches all limitations of Claim 8, as discussed above. However, the modified system of Shmarak does not explicitly teach wherein the periodicity is ascertained based on a temporal value-string signal obtained by deriving an average or a median value from at least a portion of the images in real-time.
In an analogous imaging moving anatomy field of endeavor, Friedman teaches a system for visualizing information of periodically moving anatomy, (Abstract “system for optimizing user input puts that identify points within an image of a left ventricle of a heart”), wherein the periodicity is ascertained based on a temporal value-string signal obtained by deriving an average or a median value from at least a portion of the images in real-time ([0033] “At 108 the processor module 36 determines an autocorrelation of values, such as gray levels, temporally averaged over a period of time, such as a heart cycle, of points along line 76 that are between the apical point 64 and the edge of the image 60 or intersection point 78” and [0035] “At 114 the processor module 36 adjusts the user input apical point 64 to an optimized position, adjusted apical point 86, that is located width w from the intersection point 84. Tracking algorithms may be used to track the adjusted apical point 86 in other frames throughout the heart cycle.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Friedman because the combination provides the advantage of automatically calculating myocardial borders, as taught by Friedman in [0003], which as the heart, an .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shmarak et al. (US 9572519) and Tolkowsky et al. (US 20080221442), as applied to Claim 4 above, further in view of Boese et al. (US 20050197559).
Regarding Claim 11, the modified system of Shmarak teaches all limitations of Claim 4, as discussed above. Furthermore, Shmarak teaches a processor configured to ascertain the periodicity (Column 11 Lines 43-44 “In procedure 304, periodic motion frequencies are detected and identified in a time-lagged MPS data set” and Column 11 Lines 31-42 “Since the cardiac motion and respiratory motion are cyclic in nature, the periodic frequencies can be detected in the overall trajectory of surgical tool 124. The specific frequencies relating to the cardiac motion exhibit different characteristics than the specific frequencies relating to the respiratory motion. The specific frequencies relating to the cardiac motion are identified from the detected periodic frequencies. Similarly, the specific frequencies relating to the respiratory motion are identified from the detected periodic frequencies. Processor 108 performs the analysis on the MPS data set and identifies the relevant periodic motion frequencies.”).
However, the modified system of Shmarak does not explicitly teach wherein the at least one sensor is configured to provide to the processor temporal spatial location measurement signals as temporal information on the movement of the distal portion of the interventional device.
In an analogous imaging moving anatomy field of endeavor, Boese teaches a system for visualizing information of a periodically moving anatomy, (Abstract “imaging using an image-generating, endoluminal instrument 1 by means of which a sequence of 2D image data of a hollow channel 2, in a particular vessel, of an object under investigation is recorded, wherein the images are recorded in a known relation to a periodic movement under investigation”), wherein the at least one sensor is 

    PNG
    media_image3.png
    237
    527
    media_image3.png
    Greyscale

Fig. 3 of Boese
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Boese because the combination provides image generation of avoiding or reducing errors due to a periodic movement of the anatomy of interest without limiting the number of usable images, as taught by Boese in [0010]. This is particularly advantageous in limiting periodic or aperiodic moving anatomy, such as the heart, where the images may blur.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shmarak et al. (US 9572519) and Tolkowsky et al. (US 20080221442), as applied to Claim 4 above, further in view of Vaillant et al. (US 20170245822).
Regarding Claim 14, the modified system of Shmarak teaches all limitations of Claim 4, as discussed above. However, the modified system of Shmarak does not explicitly teach wherein the at least one sensor is further configured to provide intracorporeal temporal information of the periodically moving anatomy having higher resolution and smaller field of depth than the temporal information of the periodically moving anatomy provided by the extracorporeal imaging unit, wherein the processor is further configured to: register the extracorporeal and intracorporeal information of the periodically moving anatomy, output to the display the extracorporeal temporal information of the periodically moving anatomy augmented by the intracorporeal information of the periodically moving anatomy.
In an analogous interventional imaging field of endeavor, Vaillant teaches a system for visualizing information of a periodically moving anatomy, (Abstract “a method and associated system is provided that produces a new sequence of combined X-ray/fluoro images obtained in synchrony with intravascular dataset/images.”), wherein: 
a) the at least one sensor, ([0045] “the intravascular catheter 32 including a sensor 33”), is further configured to provide intracorporeal temporal information of the periodically moving anatomy, ([0005] “The location of this slice is precisely defined by the location of the sensor in the artery at the time when the signal was collected.”), having higher resolution and smaller field of depth than the temporal information of the periodically moving anatomy provided by the extracorporeal imaging unit, (where it would be obvious to one of ordinary skill in the art that the intravascular catheter 32 including a sensor 33 provides a higher resolution and smaller field of depth than that of the X-ray/fluoro/ECG device 13, interpreted as the extracorporeal imaging unit and shown in Fig. 2, re-produced below),
b) wherein the processor, ([0042] “processing unit 20”), is further configured to: 
i) register the extracorporeal and intracorporeal information of the periodically moving anatomy, ([0046] “Over the time period of Step 2 in which the second set of X-ray/fluoro images 28 and the set of IVUS images 30 are obtained, the images 28,30 are 
ii) output to the display the extracorporeal temporal information of the periodically moving anatomy augmented by the intracorporeal information of the periodically moving anatomy ([0051] “The different images provided on the display 22, namely the IVUS image/slice 30, the stacked slices/roadmap 35 and the combined X-ray/fluoro image 40, thus enable the physician to assess the position of the intravascular probe with respect to the vessel.”).

    PNG
    media_image4.png
    307
    547
    media_image4.png
    Greyscale

Fig. 2 of Vaillant
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Vaillant because this allows a user to visualize both within and outside of the anatomy, as the user may want to know some information on the vessel wall or structure to understand the root cause of an issue within the anatomy, which is not capable of being done with a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793  
                                                                                                                                                                                                      /Oommen Jacob/Primary Examiner, Art Unit 3793